Citation Nr: 1437743	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-16 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of an appendectomy, to include post umbilical hernia repair with residual complications of infection and stomach wall adhesions, for the period July 23, 2008, to April 2, 2009.

2.  Entitlement to a rating in excess of 10 percent for single tender scar of the abdomen for the period July 23, 2008, to April 2, 2009.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period July 23, 2008, to April 2, 2009.  

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to July 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2009 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas.  The October 2009 decision denied an increased rating for a tender scar of the abdomen and denied TDIU.  This decision also determined that new and material evidence had not been submitted to reopen claims for service connection for duodenal ulcer and for hernia.  

The April 2010 rating decision determined that an umbilical hernia is a residual of the service-connected appendectomy.  The residuals of an appendectomy, now including umbilical hernia, were assigned an increased rating of 40 percent from July 23, 2008, and a 100 percent from April 2, 2009.  The Veteran appealed the 40 percent rating assigned from July 23, 2008, to April 2, 2009.

The TDIU claim now on appeal is for the period from July 23, 2008 to April 2, 2009, the date of the award of a 100 percent rating for residuals of an appendectomy, including umbilical hernia.

Prior to April 2, 2009, the Veteran had one a single scar residual of the in-service appendectomy.  The Veteran underwent abdominal surgery on April 2, 2009 and now has multiple surgical scars.  Consequently, the April 2010 rating decision recharacterized the Veteran's scar disability as multiple tender scars and granted an increased rating from 10 to 30 percent from April 2, 2009.  The Veteran's seeks a rating in excess of 10 percent from July 23, 2008 to the April 2, 2009 date of the grant of a 30 percent rating for his residual scars.   

The Board notes that the April 2010 statement of the case mislabeled the Veteran's duodenal ulcer claim as duodenal "hernia."  This mischaracterization in the labelling of his claim has been corrected in this decision and the mischaracterization was not prejudicial to the Veteran.

In a July 2014 informal hearing presentation the Veteran's representative noted that the Veteran wished to waive RO review of all additional evidence received at the Board.  Accordingly, remand for RO review of the evidence received since the April 2010 statement of the case is not warranted.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.


FINDINGS OF FACT

1.  From July 23, 2008, to April 2, 2009, the disability picture associated with residuals of an appendectomy did not approximate severe adhesions or hemorrhages; large ulcerated areas; pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or, other symptom combinations productive of severe impairment of health.

2.  From July 23, 2008, to April 2, 2009, the Veteran's appendectomy scar was painful, but was not deep or unstable, and did not result in functional impairment.

3.  From July 23, 2008, to April 2, 2009, the Veteran had a combined rating of 50 percent and he was not unemployable due to his service-connected disabilities.

4.  In a July 2008 decision, the Board denied service connection for a duodenal ulcer disorder.
 
5.  Evidence received since the July 2008 decision is cumulative of the evidence that was of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent from July 23, 2008, to April 2, 2009, for residuals of an appendectomy were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Codes 7301, 7307, 7319, 7346 (2013).

2.  The criteria for a rating in excess of 10 percent from July 23, 2008, to April 2, 2009, for a single tender scar were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).

3.  From July 23, 2008, to April 2, 2009, the criteria for a total rating based on individual unemployability due to service-connected disabilities were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

4.  New and material evidence has not been received to reopen the claim of service connection for duodenal ulcer disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000, the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

By an August 2009 letter, VA notified the Veteran of the substance of the VCAA, including the types of evidence necessary to establish entitlement to service connection; the basis of the previous denial of service connection for duodenal ulcer disorder, as well as the evidence necessary to substantiate the element found to be unsubstantiated in the previous denial; generalized notice as to the disability ratings and the effective dates of an award; and the division of responsibility between the appellant and VA for obtaining that evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Along with the August 2009 letter, VA sent two other notice letters, dated in August 2008 and January 2009, regarding the Veteran's claims.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), these three letters essentially satisfied the notification requirements of the VCAA by (1) informing the appellant about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the appellant about the information and evidence VA would seek to provide; and (3) informing the appellant about the information and evidence he was expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA medical records, private medical records and Social Security Administration (SSA) records have been obtained.  The Veteran has been provided VA examinations.  Neither the Veteran nor his representative has identified any outstanding obtainable evidence, to include medical records, which could be obtained to substantiate the claims.  The Board notes that the Veteran has submitted many VA treatment records in support of his claims since his case was returned to the Board and he has waived RO review of those records. 

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Residuals of an Appendectomy

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Diseases of the digestive system are rated under 38 C.F.R. § 4.114.  An introductory note to § 4.114 states that ratings under diagnostic codes (DCs) 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other; rather, a single evaluation will be assigned under the DC that reflects the predominant disability picture, with elevation toe the next higher evaluation where the severity of the overall disability warrants such elevation. 

DCs that are applicable to the Veteran's service-connected residuals of an appendectomy are: DC 7301 (adhesions of the peritoneum); DC 7307 (gastritis); DC 7319 (irritable bowel syndrome); and, DC 7346 (hiatal hernia/gastroesophageal reflux disease).  All of these DCs fall within the limitations described in the introductory note.

The relevant rating criteria for DC 7301 (adhesions) are: A rating of 30 percent is assigned for moderately severe symptoms (partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain; a rating of 50 percent is assigned for severe symptoms (definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distention, nausea or vomiting following severe peritonitis, ruptured appendix, perforated ulcer or operation with drainage). 

The relevant rating criteria for DC 7307 (gastritis) are: A rating of 30 percent is assigned for multiple small eroded or ulcerated areas, with symptoms; a rating of 60 percent is assigned for severe hemorrhages; or, large ulcerated or eroded areas. 

The relevant rating criteria for DC 7319 (IBS) are: A rating of 30 percent is assigned for severe symptoms (diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress).  There is no schedular provision for a rating higher than 30 percent under this DC. 

The relevant rating criteria for DC 7346 (GERD) are: a rating of 30 percent is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health; a rating of 60 percent is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or, other symptom combinations productive of severe impairment of health. 

As noted above, the Veteran has been awarded a 100 percent rating from April 2, 2009, the date that he underwent an umbilical hernia repair that had severe complications.  The Veteran has appealed the 40 percent rating for the residuals of the in-service appendectomy assigned for the symptomatology he experienced prior to the umbilical hernia repair on April 2, 2009.  

Just prior to the appeal period under review, VA treatment records dated in June 2008 indicate that the Veteran denied nausea, vomiting, constipation, and diarrhea.  The VA examiner provided an assessment of chronic gastritis and abdominal pain.  

A September 2008 VA outpatient record notes that the Veteran complained of pain around the umbilical area.  He denied nausea, vomiting, and diarrhea.  It was noted that testing had revealed gastritis.

On VA examination in December 2008, the Veteran reported that he had a little nausea about once a day that could last an hour.  He denied any vomiting, then later in the examination he reported occasional vomiting.  He denied any hematemesis or melena.  The Veteran did not have post gastrectomy syndrome.  The Veteran denied diarrhea, constipation and peritoneal adhesions.  The Veteran asserted that he had periods of incapacitation that occurred about every three days and they would last a couple of hours.  He said that he laid down and that once the symptoms subsided he was able to get back up and go about his usual activities.  He had not had any hospitalizations since the appendectomy in service.  The Veteran reported pain and discomfort, but it did not affect him so far as eating, bathing, getting dressed, and so forth.

Examination revealed that the Veteran's weight had been stable.  There was no sign of anemia.  There was tenderness in the area of the scar in the lower abdomen.  The Veteran tensed and tightened with minimal touch or minimal pressure, especially along the edge of the scar.  The examiner noted that a recent upper GI series suggested that there may be some reflux present, but no peptic ulcer disease.  CT scan revealed intra-abdominal adhesions.

The question before the Board is whether the Veteran's overall disability due to residuals of an appendectomy from July 23, 2008 to April 2, 2009 more closely approximated the criteria for a rating higher than 40 percent under any applicable DC.

A rating of 50 percent could potentially be assigned under DC 7301 (adhesions) for definite partial obstruction shown by X-ray and frequent and prolonged episodes of severe colic distention, nausea or vomiting.  A rating of 60 percent could potentially be assigned under DC 7307 (gastritis) for severe hemorrhages or large ulcerated or eroded areas.  Finally, a rating of 60 percent could potentially be assigned under DC 7346 (GERD) for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or for other symptom combinations productive of severe impairment of health.  However, there is no objective or subjective evidence that the Veteran's overall disability picture approximated any of these rating criteria.  In particular, although the Veteran reported periods of incapacitation that occurred about every three days and lasting a couple of hours, the VA examiner in December 2008 indicated the Veteran had no impairment of the activities of daily living.  The evidence of record during this time period does not show that the Veteran had "severe impairment of health" per the criteria of DC 7346.  Rather, his symptoms consisted of pain around the umbilical area and occasional nausea and vomiting.

Because the schedular criteria for a higher rating was not met at any time from July 23, 2008 to April 2, 2009, staged ratings are not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The objective and subjective manifestations of the service-connected residuals of an appendectomy from  July 23, 2008 to April 2, 2009, (specifically, abdominal pain, nausea and vomiting), are specifically contemplated by the schedular criteria.  Accordingly, referral of the claim for a rating in excess of 40 percent for the residuals of an appendectomy for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not warranted.

III.  Scar Evaluation

Prior to the April 2, 2009 umbilical hernia surgery, the Veteran had a single scar residual of the in-service appendectomy.  From April 2, 2009, the Veteran has been assigned a 30 percent rating for the multiple scars residual of the April 2, 2009 umbilical hernia surgery.  The Veteran seeks a rating in excess of 10 percent for his appendectomy scar for the period from July 23, 2008 to April 2, 2009.

The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim for an increased rating was received prior to October 23, 2008, the amendments are not applicable and will not be applied in this case.

Scars, other than head, face, or neck, that are deep or cause limited motion are rated as follows: area or areas exceeding 144 square inches (929 sq. cm.) are rated as 40 percent disabling; area or areas exceeding 72 square inches (465 sq. cm.) are rated as 30 percent disabling; area or areas exceeding 12 square inches (77 sq. cm.) are rated as 20 percent disabling; and area or areas exceeding 6 square inches (39 sq. cm.) are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2. 

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion and that cover an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 2. 

Scars that are superficial and unstable are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note 1.

Scars that are superficial and painful on examination are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Other scars are rated based upon limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

The Veteran was provided a VA scar examination in December 2008.  He reported that he had pain in the appendectomy scar as well as sharp abdominal pain.  He reported that he had trouble bending, stooping and lifting because of abdominal pain.  Examination revealed the scar to be 12 cm in length.  It was 2 cm in width at the widest point.  The scar was thickened and appeared to be extremely tender.  The Veteran tensed when the scar was pushed on or around the periphery of the scar.  There was some thickening of the skin in this area with some minimal depression noted.  There appeared to be a keloid type formation on the left side of the umbilicus area that was extremely tender.  The scar had hyperpigmentation throughout its length.   There was no inflammation or edema present.  There was no induration.  There was no objective limitation of motion or limitation of function due to the scar.  There was no adherence of the scar to the underlying tissue.  There was no loss of skin covering or ulceration.  The diagnoses included superficial abdominal scar.   

The VA treatment records dated from July 23, 2008 to April 2, 2009 do not indicate that the Veteran had any scar symptoms other than pain.    

Applying these facts to the criteria set forth above, the Board finds that the criteria for a rating in excess of 10 percent for the Veteran's appendectomy scar was not met anytime from July 23, 2008 to April 2, 2009.  See Hart, 21 Vet. App. 505 (2007).  The Veteran's 10 percent evaluation was the maximum schedular rating under Diagnostic Codes 7802, 7803 and 7804.  He cannot be assigned an increased rating under these diagnostic codes; and, there is no other diagnostic code pertaining to scars which could provide a higher disability rating.  There are no clinical findings which indicate that the Veteran's scar was located on the head, face or neck.  There was no evidence that the scar was deep, caused objective limitation of motion, exceeded an area of at least 12 square inches, or caused limitation of function.  While the Veteran noted trouble bending, stooping, and lifting, his statements attributed this to internal abdominal pain, not scar pain.  Objective testing found no limitation of motion.  Thus, diagnostic codes for rating these manifestations are not for application.  See 38 C.F.R. § 4.118 Diagnostic Codes 7800 - 7805.  Without any medical evidence of greater impairment, the claim must be denied.

The objective and subjective manifestations of the service-connected disability on appeal (specifically pain and tenderness of the scar) are specifically contemplated by the schedular criteria.  See Thun, 22 Vet. App. 111, 115 (2008).  Accordingly, referral of the claim for a rating in excess of 10 percent from July 23, 2008 to April 2, 2009, for the appendectomy scar for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not warranted.  

The Board notes that the Veteran's only service-connected disabilities are his residuals of an appendectomy and his residual scarring.  The ratings based on the symptoms reported above have been evaluated for both of these disabilities by the Board in this decision.  The Board has considered the combined effects of these two disabilities from July 23, 2008 to April 2, 2009, and there is no indication that the combined effect is exceptional and not captured by schedular evaluations.  

V.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2013).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2013).

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

From July 23, 2008 to April 2, 2009, the Veteran had a total combined rating of 50 percent; a 40 percent rating for his residuals of an appendectomy and a 10 percent rating for his abdominal scar.  Accordingly, during this time period he did not meet the schedular criteria for consideration of a total rating based on individual unemployability due to his service-connected disabilities.  See 38 C.F.R. § 4.16(a).

The Board further finds that the medical evidence from July 23, 2008 to April 2, 2009, has not shown that during this time period the Veteran was unemployable solely due to his service-connected disabilities.  The Veteran's VA treatment records during this period contain no opinions indicating that the Veteran was unemployable due to his service-connected disabilities.  

At the December 2008 VA examination, the Veteran stated that his activities of daily living are affected only by pain.  He then stated the activities such as eating, bathing, getting dressed and so forth are not affected.  

The Board acknowledges the Veteran's assertions that he was unable to work due to his service-connected disabilities.  Although his statements are competent, they are nonetheless inconsistent with the most probative evidence of record from July 23, 2008 to April 2, 2009.  That is the medical evidence that does not show that the Veteran experienced functional impairment such as would preclude him from employment during that time period solely due to his service-connected disabilities.  As such, the Board finds that his assertions of unemployability are outweighed by the medical evidence of record, which indicates that his service-connected scar and residuals of an appendectomy disabilities did not preclude him from obtaining substantially gainful employment due to functional impairment from July 23, 2008 to April 2, 2009. 

From July 23, 2008 to April 2, 2009, the Veteran's service-connected disabilities were not, in the Board's determination, so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the medical evidence of record reflect that any of his service-connected conditions would render him individually unable to follow any substantially gainful occupation.  As such, referral for extra-schedular consideration for a TDIU pursuant to 38 C.F.R. § 4.16(b) is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence from July 23, 2008 to April 2, 2009, is against the claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

VI.  Duodenal Ulcer

The RO denied the Veteran's claim for entitlement to service connection for duodenal ulcer by a February 1999 rating decision.  The Veteran appealed the rating decision, and the Board denied the claim in April 2003.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In a December 2003 Order, the Court vacated the April 2003 Board decision and remanded the matter for compliance with a Joint Motion for Remand.  In May 2005, the Board again denied the Veteran's claim.  In a September 2006 Order, the Court vacated that portion of the May 2005 Board decision which denied entitlement to service connection for a duodenal ulcer and remanded the matter for compliance with instructions in an August 2006 Joint Motion for Remand.  In July 2008, the Board once again issued a decision denying the Veteran's claim for service connection for duodenal ulcer.  The Board's July 2008 decision was not appealed.  Additionally, the Veteran did not seek, and the Chairman did not order, reconsideration.  Therefore, the Board's July 2008 decision is final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100. 

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the Federal Circuit has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence of record prior to the July 2008 Board decision included the service treatment records, which reveal no complaints, treatment or diagnoses of a duodenal ulcer.  The Veteran was first diagnosed with an ulcer in 1997, more than a year after discharge from service.  An October 1997 upper gastrointestinal (UGI ) study showed acute duodenal ulcer disease.  Thereafter, a computerized tomography (CT) in October 1997 showed no proof of the ulcer. 

Private records dated in November 1998 show that the Veteran was diagnosed with an ulcer.  VA outpatient treatment records dated in February 1998 indicate the Veteran was diagnosed with peptic ulcer disease approximately seven months prior.  VA outpatient treatment records dated between 2003 and 2007 show continued treatment for complaints consistent with peptic ulcer disease.  However, diagnostic studies contained no evidence of an ulcer, to include an abdominal ultrasound performed in September 2003, a November 2003 UGI, an April 2007 abdomen CT, and a May 2007 UGI . 

Upon VA examination in June 2007, the examiner found no evidence of peptic ulcer disease.  The examiner indicated that the Veteran did not have any symptoms or complications to suggest chronic recurrent ulcer disease.  He opined that it was not likely that the ulcer documented in 1997 was related to the Veteran's active military service or was a residual of the appendectomy.  

The evidence received since the July 2008 Board decision includes VA treatment records dated up until June 2014.  A July 2008 CT scan revealed possible reflux disease.  The new evidence also includes a December 2008 VA examination report which notes that the Veteran had a history of peptic ulcer disease and that a recent upper GI suggested that there may be some reflux present.  Subsequent VA treatment records also note a history of peptic ulcer disease.  However, none of the newly received evidence is material to the Veteran's claim.  At the time of the July 2008 Board decision, there was no indication that the duodenal ulcer the Veteran developed more than a year after discharge from service was related to service or to the residuals of the service-connected appendectomy.  None of the evidence received since the July 2008 Board decision indicates that the Veteran developed a duodenal ulcer disorder in service.  It has also not provided any evidence that the Veteran developed a duodenal ulcer disorder within a year of discharge from service.  Furthermore, none of the new evidence has provided any indication that the Veteran's post service duodenal ulcer disorder is in any way related to service or to the residuals of an appendectomy. 

For the foregoing reasons, the evidence received since July 2008 Board decision is cumulative of evidence of record at the time of that decision and does not raise a reasonable possibility of substantiating the claim.  Consequently, new and material evidence has not been received to reopen the claim for entitlement to service connection for duodenal ulcer, and the application to reopen this claim must therefore be denied.  As new and material evidence has not been received, the benefit-of-the-doubt doctrine is not for application.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (benefit-of-the-doubt doctrine is doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).


ORDER

Entitlement to a rating in excess of 40 percent for residuals of an appendectomy, to include post umbilical hernia repair with residual complications of infection and stomach wall adhesions, for the period July 23, 2008, to April 2, 2009, is denied.

Entitlement to a rating in excess of 10 percent for single tender scar of the abdomen for the period July 23, 2008, to April 2, 2009, is denied.

Entitlement to TDIU for the period July 23, 2008, to April 2, 2009 is denied.

New and material evidence not having been submitted, the appeal to reopen a claim for service connection for duodenal ulcer is denied.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


